Citation Nr: 1621172	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating for chronic obstructive pulmonary disease (COPD) and asbestosis in excess of 10 percent from October 30, 2007 to October 7, 2008, in excess of 30 percent from October 8, 2008 to August 23, 2009, in excess of 10 percent from August 24, 2009 to January 9, 2014, and in excess of 30 percent from January 10, 2014 to the present.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1949 to April 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2008, the RO granted service connection for COPD and asbestosis, with an effective date of October 30, 2007.  A noncompensable rating was assigned at that time.  In a November 2011 rating decision, the RO granted a 10 percent rating from October 30, 2007 to October 7, 2008, a 30 percent rating from October 8, 2008 to August 23, 2009, and a 10 percent rating from August 24, 2009.  In a January 2016 rating decision, the RO again increased this rating to 30 percent disabling effective January 10, 2014.  All periods are currently under appellate review.  

The Board remanded the claim in March 2015 and August 2015.  The August 2015 remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a new VA pulmonary examination for the purposes of determining the severity of his service-connected COPD.  As discussed below, the Board finds there has been substantial compliance with the remand such that an additional remand is not required concerning that issue.  

The Veteran appeared at a Videoconference hearing in January 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1 There is no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or the requirement of outpatient oxygen therapy, for any period currently on appeal.

2. From October 30, 2007 to October 7, 2008, the Veteran's COPD and asbestosis disabilities were manifested by PFT results including post-bronchodilator FEV-1 of 120 percent predicted. 

3. From October 8, 2008 to January 9, 2014, there are no post-bronchodilator PFT results of record and the physicians did not state why these measurements were not taken.  

4. Since January 10, 2014, his COPD and asbestosis disabilities were manifested by PFT results including pre-bronchodilator FEV-1 of 70 percent predicted; as the VA examiner explained why post-bronchodilator testing could not be performed, this measurement can be used for disability evaluation purposes.  


CONCLUSION OF LAW

The criteria are not met for higher disability evaluations for COPD and asbestosis for any of the stages currently on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6604, 6833 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Ratings

A service connection is in effect for COPD and asbestosis.  The condition is rated as 10 percent disabling from October 30, 2007 to October 7, 2008, 30 percent disabling from October 8, 2008 to August 23, 2009, 10 percent disabling from August 24, 2009 to January 9, 2014, and 30 percent disabling since.  He contends it warrants higher ratings for each of these periods.  

At his January 2015 Board hearing, he testified as to why he believed this was the case.  He described yellow sputum for which he had to take antibiotics and coughing fits that made it hard for him to breathe.  He stated he had to go to the emergency room once to twice a year because of his condition.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran appealed the initial noncompensable rating assigned for his service-connected COPD.  The rating was raised and lowered several times as a result, as stated in the Introduction above.  The following staged portions of the rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604 are on appeal here: 10 percent from October 30, 2007 to October 7, 2008; 30 percent from October 8, 2008 to August 23, 2009; 10 percent from August 24, 2009 to January 9, 2014; and 30 percent from January 10, 2014.  

Under DC 6604, a 10 percent disability rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  Id. 

A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  Id. 

A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  Id. 

A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id. 

Alternatively, as the Veteran has an asbestosis diagnosis, his condition could be rated under 38 C.F.R. § 4.97 DC 6833, using the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is granted for FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted on FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  For a 60 percent rating, the evidence must show FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Finally, a 100 percent rating is assigned for FVC of less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where outpatient oxygen therapy is required.  38 C.F.R. § 4.97.

There are special provisions for the application of the rating criteria for certain diagnostic codes, including DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale, or right ventricular hypertrophy has been diagnosed; or when there have been one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's COPD and asbestosis under DCs 6604 and 6833, as they most accurately describe the Veteran's predominant disability.  The code that awards him the highest rating will be used.  

Turning now to the facts of the case, there is a December 2007 VA treatment note that addresses the Veteran's respiratory symptoms.  He had a productive cough and congestion that was unresponsive to Cipro.  He was diagnosed with COPD, acute bronchitis, and allergic rhinitis.  A January 2008 addendum states that a CT scan of the Veteran's thorax showed large pleural plaques consistent with his history of asbestosis exposure.  A diagnosis of rule-out asbestosis was recorded.  Further VA treatment records echo these findings.  In May 2008, there was diffuse coarse rhonchi and wheezing.  Bronchiectasis was added as a diagnosis.  In July 2009, he reported an increased level of dyspnea on exertion.  

A VA PFT was performed in January 2008; however post-bronchodilator testing was not performed.  The physician wrote "bronchodilator not indicated" in the comments section of the report.  

The Veteran had a VA examination in March 2008.  He described a cough with purulent sputum, orthopnea, and shortness of breath.  He further stated that associated infections required antibiotics approximately four times per year.  Upon PFT testing, his post-bronchodilator results were as follows: FVC 105 percent predicted; FEV-1 120 percent predicted; and FEV-1/FVC was marked as not available.  A DLCO was not performed, as the examiner indicated the PFT results were sufficient to evaluate the pulmonary status.  The final diagnosis was asbestosis, residual COPD.  

After review of the above, the Board must deny the Veteran's claim for a rating higher than 10 percent for his COPD and asbestosis from October 30, 2007 to October 7, 2008.  The post-bronchodilator PFT of record indicates FEV-1 of 120 percent predicted which does not avail the Veteran to a rating higher than 10 percent under DC 6604.  Additionally, his FVC of 105 percent does not warrant a compensable rating under DC 6833.  There is no other objective medical evidence from this period that would avail the Veteran to a higher rating under these DCs.  

The Board must also deny the Veteran's claim for a rating higher than 30 percent for these conditions from October 8, 2008 to August 23, 2009.  While the record does include a VA PFT dated October 8, 2008, post-bronchodilator measurements were not recorded.  The physician commented that the bronchodilator was not indicated.  Pursuant to 38 C.F.R. § 4.96(d)(4), post-bronchodilator studies are required when using PFTs are done for disability evaluation purposes.  The exceptions are when the results of the pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why this is the case.  Here, the pre-bronchodilator results were abnormal and the examiner did not provide any reason why the post-bronchodilator measurements were not taken.  The RO erroneously increased the Veteran's rating to 30 percent based upon the pre-bronchodilator FEV-1 measurement of 66 percent predicted.  Regardless, the Board cannot reduce the Veteran's rating here and will limit its decision to denying him a rating higher than 30 percent for this period.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (the Board may not reduce a rating on de novo adjudication). 

VA treatment records indicate that in September 2009, he had greyish sputum.  In November 2009, the sputum was red streaked; the diagnosis was COPD with increased dyspnea but no hypoxia.  In October 2010 he complained of cough, sputum with blood, and chronic chest pain.  

There is an August 2009 VA PFT of record that does not include post-bronchodilator results.  The physician again simply wrote that the bronchodilator was not indicated.

His second VA examination occurred in April 2010.  The Veteran described increasing trouble with shortness of breath on exertion.  He had a productive cough, wheezing, dyspnea, and hemoptysis.  An included x-ray report showed diffuse bilateral pleural plaques as seen with asbestos exposure.  His COPD diagnosis was noted; the examiner denied that it had any effects on his usual occupation.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  A PFT was performed, but post-bronchodilator testing was again not included.  The examiner wrote that a bronchodilator was not indicated.  

The Board must deny the Veteran's claim for a rating higher than 10 percent from August 24, 2009 to January 9, 2014.  The RO again assigned the Veteran this 10 percent rating based upon the pre-bronchodilator results contained in the August 2009 PFT.  As no reason was given why a bronchodilator was not used, these results should not have been used for rating purposes.  There is no other evidence of record from this period that would avail him to a rating higher than 10 percent, and the Board will not reduce the Veteran's rating for this period.  

He had another VA examination in January 2014.  The claims file was reviewed.  His diagnoses of COPD and asbestosis were noted.  The examiner indicated the Veteran had just finished a six day regimen of antibiotics due to a respiratory infection.  His use of Advair and Spiriva inhalers were noted.  He reported exacerbations occurring two to three times per year.  He stated that his dyspnea on exertion had worsened the last two years.  He stated he had to rest after just one minute of walking and had trouble picking up grocery bags.  The examiner denied that the respiratory condition required the use of parenteral corticosteroid medications, but did mark that oral corticosteroids were used daily.  He also noted that the respiratory condition required antibiotic use two-to-three times per year.  A chest x-ray report from December 2012 was included, which showed no evidence of active pulmonary disease; a chest CT scan report from January 2014 was also included, which showed extensive bilateral pleural plaque consistent with asbestos exposure.  A PFT was performed, but post-bronchodilator measurements were not taken.  The examiner wrote "not indicated for Veteran's condition" as why this measurement was not taken.  DLCO testing was not performed for the same reason.  In terms of functional impact, the examiner wrote that the Veteran could perform part-time sedentary work only, as he became dyspneic with a light workload.  The examiner stated that his symptoms had worsened since the last examination of record.  

There is a private chest study from April 2014 which showed diffuse pleural calcifications in the lungs with no acute airspace disease. 

He underwent his most recent VA examination in November 2015.  The claims file was reviewed.  His past diagnoses of COPD and asbestosis were noted.  The Veteran indicated that his breathing had worsened since his last examination in January 2014.  He stated that sometimes just dying his shoes made him dyspneic.  His continuous orders for prednisone and Z-Pak tablets were noted.  The report contains a summary of his past treatment for COPD since 2010, as well as his antibiotic use.  The examiner marked that his respiratory condition required the use of oral or parenteral corticosteroid medications in the form of intermittent courses or bursts in the form of systemic corticosteroids, twice in the past 12 months.  His daily inhalational bronchodilator therapy was also noted.  A May 2015 chest x-ray was included, which showed no active cardiopulmonary disease with bilateral pleural plaques.  A January 2015 chest CT scan also showed the plaques.  A PFT test was performed.  The examiner indicated that post-bronchodilator testing could not produce an acceptable and reproducible result due to the Veteran's cough.  His pre-bronchodilator results were as follows: FVC 60 percent predicted; FEV-1 70 percent predicted; FEV-1/FVC 82 percent; DLCO 46 percent predicted.  The examiner stated that the Veteran's level of restriction was moderately severe and that as a result of this and his dyspnea, he would have difficulty acquiring or maintaining employment, especially in addition to advanced age and comorbidities including his heart conditions, kidney disease, diabetic neuropathy, and arthritic pain.  In the Remarks section of the report, it is noted that the PFT results indicated the Veteran's diffusing capacity was severely reduced.  It is indicated that the Veteran has an "as needed" prescription of antibiotic and steroid use for COPD exacerbations, with 10 antibiotic prescriptions and seven steroid prescriptions since 2011.  It was noted the Veteran was enrolled in the Care Coordination Home Telemove Program to help with his COPD exacerbations.  The examiner also rated his airflow limitation as severe or very severe.  

The Board must deny the Veteran's claim for a rating higher than 30 percent for his respiratory condition since January 10, 2014.  The PFT performed in January 2014 did not record post-bronchodilator measurements.  Again, the RO erroneously used the results of this PFT to award the Veteran the 30 percent rating in a January 2016 rating decision.  The fact remains that there is no objective, post-bronchodilator results from this period that warrant the Veteran a 30 percent rating; however, like above, the Board is not concerned with reducing the Veteran's rating here.  

The November 2015 VA examination's PFT can be used for rating purposes despite not including post-bronchodilator results because the examiner gave a specific reason why this testing could not be performed: the Veteran's cough prevented him from producing a result for interpretation.  The Veteran registered a FEV-1 of 70 percent predicted, a FVC of 60 percent predicted, a FEV-1/FVC of 82 percent predicted, and a DLCO of 46 percent predicted.  While the DLCO and FVC could possibly avail the Veteran to a 60 percent rating, the examiner indicated that the FEV-1 measurement most accurately reflected his level of disability.  Thus, pursuant to 38 C.F.R. § 38 C.F.R. § 4.96(d)(6), the FEV-1 must be used.  This measurement is properly rated as 30 percent disabling under DC 6604.  

In making these decisions, the Board has fully considered the Veteran's statements regarding the symptomatology associated with his respiratory conditions, including his complaints of a cough, losing his breath, wheezing, and increased sputum.  The Veteran is competent to report on these symptoms as they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Veteran's assertions regarding such symptoms are of probative value in assessing his current level of disability.

Nonetheless, the objective clinical findings made on PFTs that can be used for evaluation purposes during the period on appeal show that the Veteran's COPD and asbestosis simply do not warrant him ratings higher than those currently assigned.  In summary, the Board is denying the Veteran's claims for disability ratings for COPD and asbestosis in excess of 10 percent from October 30, 2007 to October 7, 2008, in excess of 30 percent from October 8, 2008 to August 23, 2009, in excess of 10 percent from August 24, 2009 to January 9, 2014, and in excess of 30 percent from January 10, 2014 to the present.  The preponderance of the evidence is against this claim and it is denied.  

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected respiratory disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected COPD and asbestosis that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's COPD and asbestosis are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the November 2015 VA examiner did indicate that the Veteran's COPD affected his ability to find or maintain employment, this was taking into account the Veteran's age and multiple other non-service-connected conditions.  His respiratory condition remains his only service-connected disability and the evidence of record does not document that he is completely precluded from securing or following a gainful occupation due to this condition.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  

II. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claims. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations to obtain medical evidence as to the nature and severity of his service-connected respiratory condition, the most recent of which occurring in November 2015.  There, the examiner addressed the rating criteria found in the applicable rating code, including the results of a PFT.  The examiner specifically addressed why post-bronchodilator testing could not be performed.  The examinations of record also commented on any occupational and functional impairment the conditions caused the Veteran.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the January 2015 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to an initial disability rating for COPD and asbestosis in excess of 10 percent from October 30, 2007 to October 7, 2008, in excess of 30 percent from October 8, 2008 to August 23, 2009, in excess of 10 percent from August 24, 2009 to January 9, 2014, and in excess of 30 percent from January 10, 2014 to the present is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


